UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13163 ACXIOM CORPORATION (Exact name of registrant as specified in its charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 71-0581897 (I.R.S. Employer Identification No.) P.O. Box 8180, 601 E. Third Street, Little Rock, Arkansas (Address of Principal Executive Offices) (Zip Code) (501) 342-1000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.10 Par Value The NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [X] No [ ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sale price of the registrant’s Common Stock, $.10 par value per share, as of the last business day of the registrant’s most recently completed second fiscal quarter as reported on the NASDAQ Global Select Market was approximately $­­­­­898,724,507.(For purposes of determination of the above stated amount only, all directors, executive officers and 10% or more shareholders of the registrant are presumed to be affiliates.) The number of shares of Common Stock, $.10 par value per share, outstanding as of May 23, 2013, was 73,913,373. ­­­­­ 2 Table of ContentsPage Documents Incorporated by Reference 4 Part I Availability of SEC Filings and Corporate Governance Information; Cautionary Statements 4 Item 1.Business 6 Item 1A.Risk Factors 14 Item 1B. Unresolved Staff Comments 22 Item 2.Properties 22 Item 3.Legal Proceedings 24 Item 4.Mine Safety Disclosures 24 Part II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6.Selected Financial Data 27 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A.Quantitative and Qualitative Disclosures About Market Risk 27 Item 8.Financial Statements and Supplementary Data 28 Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 28 Item 9A. Controls and Procedures 28 Item 9B.Other Information 28 Part III Item 10.Directors, Executive Officers and Corporate Governance 28 Item 11.Executive Compensation 29 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13.Certain Relationships and Related Transactions, and Director Independence 30 Item 14.Principal Accountant Fees and Services 30 Part IV Item 15.Exhibits and Financial Statement Schedules 30 Signatures ­­34 Financial Supplement F-1 – F-59 3 DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2013 Annual Meeting of Shareholders (“2013 Proxy Statement”) of Acxiom Corporation (“Acxiom,” the “Company,” “we” or “us”) are incorporated by reference into Part III of this Form 10-K. PART I AVAILABILITY OF SEC FILINGS AND CORPORATE GOVERNANCE INFORMATION Our website address is www.acxiom.com, where copies of documents which we have filed with the Securities and Exchange Commission (“SEC”) may be obtained free of charge as soon as reasonably practicable after being filed electronically.Included among those documents are our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (“Exchange Act”).Copies may also be obtained through the SEC’s EDGAR site, or by sending a written request for copies to Acxiom Investor Relations, 601 East Third Street, Little Rock, AR 72201.Copies of all of our SEC filings were available on our website during the past fiscal year covered by this Form 10-K.In addition, at the “Corporate Governance” section of our website, we have posted copies of our Corporate Governance Principles, the charters for the Audit/Finance, Compensation, Executive, Governance/Nominating, and Technology & Innovation Committees of the Board of Directors, the codes of ethicsapplicable to directors, financial personnel and all employees, and other information relating to the governance of the Company.Although referenced herein, information contained on or connected to our corporate website is not incorporated by reference into this annual report on Form 10-K and should not be considered part of this report or any other filing we make with the SEC. CAUTIONARY STATEMENTS RELEVANT TO FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K, including, without limitation, the items set forth on pages F-3 – F-19 in Management’s Discussion and Analysis of Financial Condition and Results of Operations, contains and may incorporate by reference certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, as amended (the “PSLRA”), and that are intended to enjoy the protection of the safe harbor for forward-looking statements provided by the PSLRA.These statements, which are not statements of historical fact, may contain estimates, assumptions, projections and/or expectations regarding the Company’s financial position, results of operations, market position, product development, growth opportunities, economic conditions, and other similar forecasts and statements of expectation.Forward-looking statements are often identified by words or phrases such as “anticipate,” “estimate,” “plan,” “expect,” “believe,” “intend,” “foresee,” and similar words or phrases.These forward-looking statements are not guarantees of future performance and are subject to a number of factors and uncertainties that could cause the Company’s actual results and experiences to differ materially from the anticipated results and expectations expressed in the forward-looking statements. Forward-looking statements may include but are not limited to the following: · management’s expectations about the macro economy; · statements containing a projection of revenues, income (loss), earnings (loss) per share, capital expenditures, dividends, capital structure, or other financial items; · statements of the plans and objectives of management for future operations, including, but not limited to, those statements contained under the heading “Acxiom’s Growth Strategy” in Part I, Item 1 of this Annual Report on Form 10-K; · statements of future economic performance, including, but not limited to, those statements contained in Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in this Annual Report on Form 10-K; · statements containing any assumptions underlying or relating to any of the above statements; and · statements containing a projection or estimate. 4 Among the factors that may cause actual results and expectations to differ from anticipated results and expectations expressed in such forward-looking statements are the following: · the risk factors described in Part I, “Item 1A. Risk Factors” and elsewhere in this report and those described from time to time in our future reports filed with the SEC; · the possibility that in the event a change of control of the Company is sought that certain clients may attempt to invoke provisions in their contracts resulting in a decline in revenue and profit; · the possibility that the integration of acquired businesses may not be as successful as planned; · the possibility that the fair value of certain of our assets may not be equal to the carrying value of those assets now or in future time periods; · the possibility that sales cycles may lengthen; · the possibility that we will not be able to properly motivate our sales force or other associates; · the possibility that we may not be able to attract and retain qualified technical and leadership associates, or that we may lose key associates to other organizations; · the possibility that we may be unable to quickly and seamlessly integrate our new executive officers; · the possibility that we will not be able to continue to receive credit upon satisfactory terms and conditions; · the possibility that competent, competitive products, technologies or services will be introduced into the marketplace by other companies; · the possibility that there will be changes in consumer or business information industries and markets that negatively impact the Company; · the possibility that we will not be able to protect proprietary information and technology or to obtain necessary licenses on commercially reasonable terms; · the possibility that there will be changes in the legislative, accounting, regulatory and consumer environments affecting our business, including but not limited to litigation, legislation, regulations and customs relating to our ability to collect, manage, aggregate and use data; · the possibility that data suppliers might withdraw data from us, leading to our inability to provide certain products and services; · the possibility that we may enter into short-term contracts which would affect the predictability of our revenues; · the possibility that the amount of ad hoc, volume-based and project work will not be as expected; · the possibility that we may experience a loss of data center capacity or interruption of telecommunication links or power sources; · the possibility that we may experience failures or breaches of our network and data security systems, leading to potential adverse publicity, negative customer reaction, or liability to third parties; · the possibility that our clients may cancel or modify their agreements with us; · the possibility that we will not successfully complete customer contract requirements on time or meet the service levels specified in the contracts, which may result in contract penalties or lost revenue; · the possibility that we experience processing errors which result in credits to customers, re-performance of services or payment of damages to customers; and · general and global negative economic conditions. 5 With respect to the provision of products or services outside our primary base of operations in the United States, all of the above factors apply, along with the difficulty of doing business in numerous sovereign jurisdictions due to differences in scale, competition, culture, laws and regulations. Other factors are detailed from time to time in periodic reports and registration statements filed with the SEC.The Company believes that we have the product and technology offerings, facilities, associates and competitive and financial resources for continued business success, but future revenues, costs, margins and profits are all influenced by a number of factors, including those discussed above, all of which are inherently difficult to forecast. In light of these risks, uncertainties and assumptions, the Company cautions readers not to place undue reliance on any forward-looking statements.The Company undertakes no obligation to publicly update or revise any forward-looking statements based on the occurrence of future events, the receipt of new information or otherwise. Item 1.Business Acxiom is an enterprise data, analytics and software-as-a-service company.For over 40 years, Acxiom has been an innovator in harnessing the powerful potential of data to strengthen connections between people, businesses and their partners.We focus on creating better connections that enable better living for people and better results for the businesses who serve them. Founded in 1969 in Conway, Arkansas, we serve clients around the world from locations in the United States, Europe, South America and the Asia-Pacific region.Our client list includes many ofthe largest organizations in these regions across most major industry verticals, including but not limited to financial, insurance and investment services, automotive, retail, telecommunications, high tech, healthcare, travel, entertainment, non-profit and government. We excel in relationships with organizations that view the activation, management, and application of data as an integral component of their business decision-making processes.We help these clients with and generate our revenue from the following categories of services, aligned consistently with the Company’s long-term strategy: Marketing and data services, IT Infrastructure management, and Other services. · Marketing and data services is our largest business segment.In this business, we help our clients:connect and analyze online, offline, customer and partner data to help organizations better know their customers; connect and personalize customer experiences – across channels and partners, and over time – to help organizations better engage their customers; and connect partners via a “safe haven” (a privacy-compliant environment that allows advertisers and partners to responsibly shield sensitive information across multiple media channels) and create software to help organizations optimize customer value.This focus is grounded in our belief that better connections enable marketing that is more effective, drives greater customer value and improves margins.The range of capabilities we provide includes:data sourcing; data activation via analytics, integration and enhancement; the building and managing of customer marketing databases; partner integration; and the application of insights to the range of business applications that our clients’ value.Our offerings span technology, applications and tools, analytics and consulting. · Our IT Infrastructure management segment provides mainframe, server hosting and cloud computing services.We have unique experience hosting complex, processing-intensive database environments and maintaining a highly secure IT environment. · The Other services segment includes e-mail fulfillment – the execution of e-mail campaigns for our clients; our risk business – providing solutions that assist clients in predicting and managing risk (predominantly in the U.S.); and our U.K. fulfillment business – providing outsourced call-center operations. 6 Market Growth Drivers Empowered consumers have virtually unlimited choices and information creating new opportunities for engagement and value.But today’s technologically advanced communications can be disruptive to our clients’ customers’ loyalty and profit margin performance.In response, we believe organizations need to develop and control insight about their customers.They need multidimensional insight – intelligence refined across all relevant data signals – and an audience operating system to activate and evaluate the signals at scale. Looking forward, these global issues and challenges provide Acxiom with multiple growth opportunities: · Big Data Challenges – Organizationswill likely continue to struggle with the management, activation and retrieval of data across customer engagement channels.Managing increasing data volume, velocity, veracity and variety is affecting all parts of the business world. · Analytical & Consumer Insight Needs – In addition to managing the data, we believe organizations will be challenged by an increasing demand for business intelligence requiring marketers and business analysts to transform huge stores of structured and unstructured data into insight for operational decision making. · Consumer Driven Engagement Model – Consumer empowerment is changing the way marketers engage and disrupting entire business and industry models.Technologies enable individuals to better choose, receive and reject information across all channels of communication, from search engines to blogs to social networking and addressable TV. · Global – While the highest absolute advertising spend is in the U.S., we see higher projected growth rates in advertising spend in four other top ten markets. · Partner Ecosystems – The classic agency interaction and media buying models are long gone. Collaboration across the lines of online and offline data, media options, insight, real-time decisioning, recognition, consumer autonomy and privacy– done in a cohesive, efficient fashion– is a necessity for many businesses. · Privacy & Compliance – Diligence in the areas of consumer privacy and security is and will continue to be paramount.Threats are increasing, and new demands are coming from government agencies and consumer advocacy groups across the world.These factors increase the liability every company faces when managing consumer data, thus driving the demand for data, insight and recognition services. Acxiom’s Growth Strategy While the terms “big data” and “data management platforms” or “DMPs” have recently become more common, for over 40 years Acxiom has been a thought leader and innovator in solving large-scale data problems and improving marketing results through high-performance, highly scalable, highly secured and privacy-compliant marketing solutions.Our growth strategy is focused upon: 1. Delivering Innovation – We are investing in products innovation that enables one-to-one marketing at scale with privacy compliance.In response to what we view as the market’sneeds, we are investing in, (a) improving the quality and usability of data, (b) transforming data into insights, and (c) an “Audience Operating System,” which connects data, experiences and partners.We believe these innovations are meaningful both to existing and new clients and partners. 2. Enabling Great Results For Our Clients – We are committed to continuous improvement in client relationship-building, strong execution, and creating a steady stream of ideas that advance our clients’ business. 7 3. Building a Better Business – We are focused on operational excellence by improving tools, processes and resource allocation.We are reinventing our culture around “PACT” – Passion, Accountability, Creativity and Teamwork – in order to achieve a high performance organization. 4. Assessing Our Business Through a Portfolio Approach – We intend to continue to make our business segments operationally independent to further our goals of simplicity, efficiency and accountability. Our Competitive Strengths Our competitive strengths include: · Strong Client Relationships – We have relationships with 47 of the Fortune 100 companies and the business-to-consumer marketing leaders in key industries, including financial services, retail, telecommunications, media, insurance, health care, automotive, technology, and travel and entertainment. · Security and Privacy – As noted above, we utilize a “safe haven,” a privacy-compliant environment that allows advertisers and partners to responsibly shield sensitive information across multiple media channels.We have expertise in unifying datasets to connect the online and offline world and facilitate sharing between trusted partners in ways that protect consumers and form seamless bridges between traditional channels/media and constantly evolving new ones.We created a Chief Privacy Officer role in 1991, focused on the protection and responsible use of consumer data. · Expertise in Big Data – We are currently maintaining approximately 15,000 databases for 7,000 clients around the world, executing more than 1 trillion global data transactions per week. · Breadth and Depth of Privacy-Compliant Consumer Data – For over 40 years, Acxiom has been an innovator in every important source and use of data for marketing.We know data’s intricacies and how to responsibly leverage them. At a more granular level, our capabilities include: · Data and Insight o Multi-sourced insight into approximately 700 million consumers worldwide o Over 3,000 propensities for nearly every U.S. consumer · Partner and Consumer Connections o Can responsibly reach nearly 1 billion addresses across a wide range of media and partners o Have adopted a channel and media neutral model focused on utilizing a broad array of data – client data, partner data and external data – to help our clients solve for customer value · Enterprise Data Management, Data Quality and Recognition o Manage over 15,000 databases and process roughly 13 trillion transactions per quarter for clients o Manage over 2.5 billion customer relationships and maintain over 3.7 billion prospect records for our clients o Perform nearly 11 trillion consumer record updates per year (including updates to an estimated 25 trillion individual fields or elements within those records) 8 · Strategy, Analytics and Cross-Channel Enablement o Perform due diligence on all external sources of data which includes data from hundreds of offline sources and data from thousands of websites per year o Execute over 800 strategy and analytics projects per year Privacy Considerations The growth of the online advertising and e-commerce industries are converging, with consumers expecting a seamless experience across all channels, in real time.This challenges marketing organizations to balance the deluge of data and demands of the consumer with responsible, privacy-compliant methods of managing data internally and with advertising technology intermediaries. We have policies governing Acxiom’s use of data that we believe reflect leading best practices and actively promote a set of effective privacy guidelines for direct marketing via all channels of addressable media, e-commerce, risk management and information industries as a whole.We are certified under the European Union Safe Harbor and contractually comply with other international data protection requirements to ensure the continued ability to process information across borders. We have a dedicated team in place to oversee our compliance with the privacy regulations that govern our business activities in the various countries in which we operate. The U.S. Congress continues to debate privacy legislation, and there are many different types of privacy legislation pending at the state level. In all of the non-U.S. locations in which we do business, laws and regulations governing the collection and use of personal data either exist or are being contemplated. We expect the trend of enacting and revising data protection laws to continue and that new and expanded privacy legislation in various forms will be implemented in the U.S. and in other countries around the globe.We are supportive of legislation that codifies the current industry guidelines of meaningful transparency for the individual and appropriate choices regarding whether information related to that individual is shared with independent third parties for marketing purposes. We also support legislation requiring all custodians of sensitive information to deploy reasonable information security safeguards to protect that information. Clients Our client base consists primarily of Fortune 1000 companies and organizations in the financial services, insurance, information services, direct marketing, retail, consumer packaged goods, technology, automotive, healthcare, travel and communications industries as well as in non-profit and the government sectors.We seek to maintain long-term relationships with our clients, many of which typically operate under contracts with initial terms of at least two years.We have historically experienced high retention rates among our clients. Our ten largest clients represented approximately 38% of our revenue in fiscal year 2013.No single client accounted for more than 10% of the revenues of the Company as a whole. Sales and Marketing The process of buying marketing services has become more complex and therefore requires a more collaborative decision process between client and provider.As such, our approach to sales and marketing is strategy-led and client-intimate.Utilizing a proprietary maturity model, we employ both a diagnostic approach, guided by gaps between a client’s current and desired state, and a prescriptive approach, focused on proven solutions and approaches to close those gaps. Our Global Client Services organization focuses on new business development across all markets – sales to new clients and sales of new lines of business to existing clients, as well as revenue growth within existing accounts.We organize our client relationships around industry verticals, as we believe that understanding and speaking to the nuances of each industry is the most effective way to positively impact our clients’ businesses. 9 Our partner organization focuses on enabling key media partners, agencies and software providers who can help drive value for our clients or who benefit from using Acxiom for data, analytics and audience management. The focus of our marketing efforts is to disseminate our thought leadership.We do this by promoting topical points of view across multiple touch points and by fueling our sales efforts with prescriptive insights. Research and Development Consistent with the plan announced in fiscal 2012, the Company significantly increased the level of product investment in fiscal 2013. Total engineering investment (research and development expense plus capitalization of software) was $31.6 million in fiscal 2013, compared to $10.8 million in 2012 and $16.2 million in 2011. Management expects to maintain an increased emphasis on product development during fiscal 2014. Business Segments We report segment information consistent with the way we internally disaggregate our operations to assess performance and to allocate resources.We regularly review our segments and the approach used by management to evaluate performance and allocate resources. Our business segments consist of Marketing and data services, IT Infrastructure management, and Other services.The Marketing and data services segment includes our global lines of business for Customer Data Integration, Consumer Insight Solutions, Marketing Management Services, and Consulting and Agency Services.The IT Infrastructure management segment develops and delivers IT outsourcing and transformational solutions.The Other services segment includes the e-mail fulfillment business, the U.S. risk business, and the U.K. fulfillment business. We evaluate performance of the segments based on segment operating income, which excludes certain gains, losses and other items.Information concerning the financial results of our fiscal year 2013 business segments is included in note 17 of the Notes to Consolidated Financial Statements and in Management’s Discussion and Analysis of Financial Condition and Results of Operations, which are attached to this Annual Report as part of the Financial Supplement. Financial information about geographic areas in which we operate, including revenues generated in foreign regions and long-lived assets located in foreign regions, is set forth in note 15, “Foreign Operations” of the Notes to Consolidated Financial Statements, which is attached to this Annual Report as part of the Financial Supplement. Competition Marketing and Data Services– We believe that we are a global leader in marketing and data services. Our traditional competitors for data and marketing services have been database marketing services providers.We find that the competitive landscape is becoming more complex and now includes a range of players.Our primary competitors tend to be database marketing services providers, data management platforms or “DMPs,” data companies and data distributors.In-house IT departments provide a secondary source of competition for portions of our offerings.Other types of companies such as technology consultants, business process outsourcers, analytics consultants, and management consultants, participate to a lesser extent in portions of our market space. Different types of competitors have different core competencies and assets that they bring to bear. We compete for both broad-based and specific solutions.Our competitors can vary depending on the type of solution we are competing for.Generally, competition is based on the quality and reliability of the offering, whether the strategy will deliver the desired business results for the client, historical success and market presence.Competition for more granular offerings is based on variables that are more specific.With regard to data products in our Consumer Insights Solutions business, for example, we compete with two types of firms:data providers and list providers.Competition is based on the quality and comprehensiveness of the information provided, the ability to deliver the information in products and formats that our clients need, and, to a lesser extent, pricing. 10 In local markets outside the United States, we face both global players as well as local market players.Local market players vary between those offering a range of services and those who may compete with Acxiom in more limited areas, such as for data products or data integration services.We continue to focus on levers to increase our competitivenessandbelieve that investing in the product and technology platform of our marketing and data services business is a key to our continued success.Further, we believe that enabling a broad partner ecosystem will help us to continue to provide competitive differentiation. IT Infrastructure Management –In the IT Infrastructure Management market, we compete with managed IT and full service cloud providers, where competition is grounded in technical expertise and innovation, financial stability, past experience with the provider, marketplace reputation, cultural fit, scale, quality and reliability of services, project management capabilities, processing environments and price. Other Services – Competition in our e-mail fulfillment business comes from a range of stand-alone email service providers as well as traditional marketing services providers with proprietary email platforms.Competition is based on a number of factors including complexity of email program, agency services requirements, quality and differentiation of the platform offering, desired integration with a client’s marketing database, price, and the client’s alignment with Acxiom’s strategy.Competition in our U.S.-based risk business comes from traditional data providers with risk divisions, companies specializing in broad risk management solutions, and companies with various niche risk businesses.Competition is based primarily on range of offering, reliability and price.Competition for our U.K. fulfillment business comes from both in-house call centers as well as from other out-sourced call centers.Competition is based primarily on range of offering, reliability, agility/responsiveness to client needs and price. Maintaining technological competitiveness in our data products, processing functionality, software systems and services is key to our continued success. Our ability to continually improve our current processes and to develop and introduce new products and services is essential in order to maintain our competitive position and meet the increasingly sophisticated requirements of our clients.If we fail to do so, we could lose clients to current or future competitors, which could result in decreased revenues, net income and earnings per share. Our industry has experienced a variety of business combinations.The possibility of the consolidation or merger of companies who might combine forces to provide multiple services to the marketplace in which we compete could result in increased price competition for us which would negatively affect our business results.We currently compete against numerous providers in several separate market spaces.Since we offer a larger variety of services than many of our current competitors, we have been able to successfully compete against them.However, the dynamics of the marketplace could be significantly altered if some providers were to combine with each other to provide a wider variety of services. The complexity and uncertainty regarding the development of new technologies affect our business greatly, as does the loss of market share through competition, or the extent and timing of market acceptance of innovative products and technology. We are also potentially affected by: · Longer sales cycles for our solutions due to the nature of that technology as an enterprise-wide solution; · The introduction of competent, competitive products or technologies by other companies; · Changes in the marketing mix away from direct mail and toward alternate channels such as online advertising which, if we fail to address with sales of new offerings, could result in lower revenues and profit margins; · The ability to protect our proprietary information and technology or to obtain necessary licenses on commercially reasonable terms; and 11 · The impact of changing legislative, judicial, accounting, regulatory, cultural and consumer environments in the geographies where our products and services are deployed. Further discussion of factors that could affect our competitive position are discussed in “Item 1A. Risk Factors” below. Seasonality and Inflation Historically, our marketing and data services business has experienced the lowest revenue in the first quarter of each fiscal year.In order to minimize the impact of these fluctuations, we continue to pursue long-term contracts with more stable revenue. Although we cannot accurately determine the amounts attributable to inflation, we are affected by inflation through increased costs of compensation and other operating expenses.If inflation were to increase over the low levels of recent years, the impact in the short run would be to cause an increase in costs, which we would attempt to pass on to clients, although there is no assurance we would be able to do so.Generally, the effects of inflation in recent years have been offset by technological advances, economies of scale and other operational efficiencies. Pricing Given the diverse nature of the markets and industries in which our clients operate, we deploy a number of pricing techniques designed to yield acceptable margins and returns on invested capital.In our top-tier markets, a substantial portion of Acxiom’s revenue is generated from highly customized, outsourced solutions in which prices are dictated by the scope, complexity, nature of assets deployed and service levels required for the individual client engagements. For mid-tier markets, Acxiom offers pre-packaged or standard solutions for which prices are driven by standard rates applied to the volumes and frequencies of client inputs and outputs.Some product offerings, such as consumer data or data hygiene, are priced under a transactional model and others are priced under a subscription or license model.Acxiom’s consulting and analytical services are typically priced per engagement, using a professional services model or on a fee-per-model basis. Employees Acxiom employs approximately 6,300 employees (associates) worldwide.No U.S. associates are represented by a labor union or are the subject of a collective bargaining agreement.To the best of management’s knowledge, approximately 22 associates are elected members of work councils or trade unions representing Acxiom associates in the European Union.Acxiom has never experienced a work stoppage, and we believe that our employee relations are good. Executive Officers of the Registrant Acxiom’s executive officers, their current positions, ages and business experience are listed below.They are elected by the board of directors annually or as necessary to fill vacancies or to fill new positions.There are no family relationships among any of the officers or directors of the Company. Scott E. Howe, age 45, joined the Company in 2011 as its Chief Executive Officer & President.He is also a member of the Company’s Board of Directors.Prior to joining Acxiom he served as corporate vice president of Microsoft Advertising Business Group from 2007 – 2010.In this role, he managed a multi-billion dollar business encompassing all emerging businesses related to online advertising, including search, display, ad networks, in-game, mobile, digital cable and a variety of enterprise software applications.In 2010 he co-founded and served as interim CEO and president of King of the Web, Inc., a portfolio of online game shows. Mr. Howe served from 1999 - 2007 as an executive and later as a corporate officer at aQuantive where he managed three lines of business, including Avenue A|Razorfish (one of the world’s largest digital agencies), DRIVE Performance Media (now Microsoft Media Network) and Atlas International (one of the top two applications for enterprise software for advertising).Earlier in his career, he was with The Boston Consulting Group and Kidder, Peabody & Company, Inc.He serves on the board of directors of the Center for Medical Weight Loss and is a former director of the Internet Advertising Bureau (IAB) and Turn, Inc, a digital advertising company.Mr. Howe served on the board of directors of Geeknet (NASDAQ: GEEK) from 2007 – 2010.He is a magna cum laude graduate of Princeton University, with a degree in economics, and he earned an MBA from Harvard University. 12 Warren C. Jenson, age 56, is the Company’s Chief Financial Officer & Executive Vice President.He joined Acxiom in 2012 and is responsible for all aspects of Acxiom’s financial management.Prior to joining Acxiom, he served as COO at Silver Spring Networks, a successful start-up specializing in smart grid networking technology, where he had responsibility for the company’s service delivery, operations and manufacturing organizations.From 2002 - 2008 he was CFO at Electronic Arts Inc., a leading global interactive entertainment software company.He has more than 30 years of experience in operational finance and has been CFO of some of the most important success stories of the last two decades including Amazon.com, NBC and Electronic Arts.In addition, he was twice designated one of the “Best CFOs in America” by Institutional Investor magazine, and he was also honored as Bay Area Venture CFO of the Year in 2010.He also has significant experience in mergers, acquisitions and in the development and formulation of strategic partnerships.His board experience includes Digital Globe (NYSE: DIG), Tapjoy, Intematix, California State Summer School of the Arts, and Marshall School of Business at the University of Southern California.Mr. Jenson received both an undergraduate degree in Accounting and a Master of Accountancy from Brigham Young University. Nada C. Stirratt, age 47, is the Company’s Chief Revenue Officer & Executive Vice President.She joined Acxiom in 2012 and is responsible for leading Global Client Services, which includes sales, account management, delivery, operations and consulting across the globe.Prior to joining Acxiom, she served for two years as chief revenue officer at MySpace, where she led global sales, strategy and advertising operations.Previously, Ms. Stirratt served for three years as executive vice president of digital advertising at MTV Networks, where she successfully led the company’s aggressive expansion into the digital advertising arena across all properties, overseeing advertising sales, strategy and operations.Earlier in her career, she was senior vice president and general manager of advertising sales at Advertising.com and also held senior positions with some of the world’s most well-known brands, including AOL, Moviefone, Hearst Publications and Condé Nast.Ms. Stirratt holds a bachelor’s degree in advertising from the University of Illinois. Philip L. Mui, age 41, is the Company’s Chief Product and Engineering Officer & Executive Vice President.He joined Acxiom in 2012 and is responsible for leading the strategic direction, development and management of Acxiom’s global product management and engineering functions.He also has a decisive role in guiding Acxiom’s renewed investment in research and development.Before joining Acxiom, he was employed by Google for over six years, most recently as group product manager for Google Analytics.He also led the development of an annotation infrastructure that underlies Google+, Google Maps Reviews and Ratings, and Google Bookmarks, among other Google products.Prior to Google, he served in leadership or engineering roles at Stanford Functional Genomics Facility, Oracle Corporation, Microsoft Corporation, Lycos Inc., and a London-based display ads startup.Mr. Mui has a Ph.D., M.Eng., and S.B. (EECS) from MIT where he was a Whitaker Fellow, Harvard/MIT Health Sciences and Technology Fellow, and National Institute of Health/NLM Fellow.He also has an M.Phil. (Management) from Oxford University where he was a Marshall Scholar. Jerry C. Jones, age 57, is the Company’s Chief Ethics and Legal Officer, Executive Vice President & Assistant Secretary. He joined Acxiom in 1999, oversees legal and privacy matters and assists in the strategy and execution of mergers and alliances and the Company’s strategic initiatives. Prior to joining Acxiom, he was employed for 19 years as an attorney with the Rose Law Firm in Little Rock, Arkansas, representing a broad range of business interests. He is a member of the board of directors of Agilysys, Inc. (NASD: AGYS), a leading developer and marketer of proprietary enterprise software, services and solutions to the hospitality and retail industries, where he serves as chair of the Governance and Nominating Committee and is a member of the Audit Committee.He also serves on the University of Arkansas at Little Rock Board of Visitors, and is a co-founder of uhire U.S. He is a Special Advisor to the Club de Madrid, an organization comprised of 93 former Presidents and Prime Ministers of 62 democratic countries.He was a member of the board of directors of Entrust, Inc. until it was purchased by private investors in 2009 and is former chairman of the board of the Arkansas Virtual Academy.Mr. Jones holds a juris doctorate degree and a bachelor’s degree in public administration from the University of Arkansas. 13 Timothy J. Suther, age 52, is the Company’s Chief Marketing and Strategy Officer & Senior Vice President.Mr. Suther joined Acxiom in 2005 and is responsible for the Company’s global marketing, strategy and business development activities.Previously, he led the Company’s worldwide digital, agency and multichannel marketing services business.Prior to joining Acxiom, Mr. Suther served for three years at Metavante, a leading provider of banking and payment technology solutions, most recently as senior vice president and general manager of its Response Data Corporation subsidiary, a provider of consumer funds transfer services.For the preceding five years he was president of Protagona Worldwide, a then publicly traded global provider of enterprise marketing software.Earlier, he held various leadership positions at Unisys, a global information services provider.He is a member of the Direct Marketing Association board of directors, the board of advisors for Loyalty 360, and the North American advisory board for the CMO Council.He is also a former member of the executive board of directors for the Sam M. Walton College of Business Center for Retailing Excellence at the University of Arkansas, and the former co-chair of the iDirect leadership committee of the Direct Marketing Association.Mr. Suther holds a degree in finance and marketing from Loras College in Dubuque, Iowa. Jennifer B. Compton, age 40, is the Company’s Senior Vice President – Human Resources.Ms. Compton leads strategic planning and execution in all areas of human resources, including organizational development and effectiveness, talent acquisition, talent management and employee relations.She joined Acxiom in 2000 as a corporate attorney for employment matters, having most recently served as Vice President of Human Resources and Director of Employment Compliance until her promotion to Senior Vice President – Human Resources in November 2012.Before joining Acxiom, she was counsel for Fairfield Communities, Inc. in Little Rock, Arkansas, where she was responsible for regulatory and employment compliance.Ms. Compton graduated summa cum laude with a bachelor’s degree in psychology from the University of Arkansas and with high honors from the University of Arkansas School of Law.She is a licensed attorney in the state of Arkansas. Item 1A.Risk Factors The risks described below could materially and adversely affect our business, financial condition and results of future operations. If the Company’s leadership is unsuccessful in implementing our new business strategy or if our new investments and business initiatives are not successful, the Company’s financial condition could be adversely affected. Since 2011, we have experienced significant changes in our executive leadership, including the appointment of Chief Executive Officer Scott Howe, Chief Financial Officer Warren Jenson, Chief Revenue Officer Nada Stirratt, and Chief Product and Engineering Officer Phil Mui.Under the Company’s executive leadership, we launched an aggressive growth strategy that includes, among other things, accelerated investment in product development, which began in fiscal 2013.See “Item 1. Business” and “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Form 10-K.These investments in product development, however, may not lead to increased revenue and profitability as we may not be successful in deploying our new products and services.If the Company is not successful in creating value from these investments, the investments and lack of new product sales could have a negative impact on the Company’s operating results and financial condition. Failure to keep up with rapidly changing technologies and marketing practices could cause our products and services to become less competitive or obsolete, which could result in loss of market share and decreased revenues and net income. Advances in information technology are changing the way our clients use and purchase information products and services.Maintaining the technological competitiveness of our data products, processing functionality, software systems and services is key to our continued success.However, the complexity and uncertainty regarding the development of new technologies and the extent and timing of market acceptance of innovative products and services create difficulties in maintaining this competiveness.Without the timely introduction of new products, services and enhancements, our products and services will become technologically or commercially obsolete over time, in which case our revenue and operating results would suffer. 14 Consumer needs and the business information industry as a whole are in a constant state of change.For example, in recent years, we have seen a decline in the use of direct mail marketing and an increase in the use of alternative marketing channels such as online advertising.Our ability to continually improve our current processes and products in response to changes in technology and to develop new products and services are essential in maintaining our competitive position, preserving our market share and meeting the increasingly sophisticated requirements of our clients.If we fail to enhance our current products and services or fail to develop new products in light of emerging technologies and industry standards, we could lose clients to current or future competitors, which could result in impairment of our growth prospects, loss of market share and decreased revenues. A significant breach of the confidentiality of the information we hold or of the security of our computer systems could be detrimental to our business, reputation and results of operations. We operate complex computer systems that contain personally identifiable data, much of which must be maintained on a confidential basis.Although we have extensive physical and cyber security and associated procedures, our databases have in the past been and in the future may be subject to unauthorized access by third parties.Such third parties could attempt to gain entry to our systems for the purpose of stealing data or disrupting the systems.We believe we have taken adequate measures to protect our systems from intrusion, but we cannot be certain that advances in criminal capabilities, discovery of new vulnerabilities in our systems and attempts to exploit those vulnerabilities, physical system or facility break-ins and data thefts or other developments will not compromise or breach the technology protecting our systems and the information we possess.In the event that our protection efforts are unsuccessful and we experience an unauthorized disclosure of confidential information or the security of such information or our systems are compromised, we could suffer substantial harm.Such a security breach could result in operation disruptions that impair our ability to meet our clients’ requirements, which could result in decreased revenues.Also, our reputation could suffer irreparable harm, causing our current and prospective clients to reject our products and services in the future.Further, we could be forced to expend significant Company resources in response to a security breach, including repairing system damage, increasing cyber security protection costs by deploying additional personnel and protection technologies, and litigating and resolving legal claims, all of which could divert the attention of our management and key personnel away from our business operations.In any event, a significant security breach could materially harm our business, financial condition and operating results. Changes in legislative, judicial, regulatory, cultural or consumer environments relating to consumer privacy or information collection and use may limit our ability to collect and use data.Such developments could cause revenues to decline, increase the cost and availability of data and adversely affect the demand for our products and services. With the growth of online advertising and e-commerce, there is increasing awareness and concern among the general public, governmental bodies and others regarding marketing and privacy matters, particularly as they relate to individual privacy interests and global reach of the online marketplace.See “Item 1. Business – Privacy Considerations” in this Form 10-K.In the U.S., both Congress and the legislatures of various states have recently focused their attention on matters concerning the collection and use of consumer data.In all of the non-U.S. locations in which we do business, legislation restricting the collection and use of personal data already exists or is presently contemplated.Restrictions are often placed on the use of data upon the occurrence of unanticipated events that rapidly drive the adoption of legislation or regulation.Restrictions could be placed upon the collection, management, aggregation and use of information, which could result in a material increase in the cost of collecting certain kinds of data.In the U.S., non-sensitive data about a consumer is generally usable under current rules and regulations so long as the person does not affirmatively “opt-out” of the collection of such data.In Europe the reverse is true.If the European model were to be adopted in the U.S., less data would be available and the cost of data would be higher.Decreased availability and increased costs of information could adversely affect our ability to meet our clients’ requirements and could result in decreased revenues.Additionally, legislative, regulatory, adverse publicity, litigation or cultural changes regarding commercial use of consumer data could negatively influence, change or reduce our current and prospective clients’ demand for our products and services. 15 Industry consolidations may increase competition for our products and services, which could negatively impact our financial condition and operating results. We compete against numerous providers of products and services in several separate markets.See “Item 1. Business - Competition” in this Form 10-K.Since we offer a larger variety of products and services than many of these competitors, we have been able to successfully compete.However, the dynamics of the marketplace would be significantly altered if several of these providers were to combine with each other to offer a wider variety of products and services that more directly compete with our portfolio of products and services. If our competitors were to combine forces to create a single-source provider of multiple products and services to the markets in which we compete, we could experience increased price competition, lower demand for our products and services, and loss of market share, each of which could negatively affect our operating results. Significant system disruptions, loss of data center capacity or interruption of telecommunication links could adversely affect our business and results of operations. Our business is heavily dependent upon highly complex data processing capability.Our ability to protect our data centers against damage or interruption from fire, flood, tornadoes, power loss, telecommunications or equipment failure or other disasters and events beyond our control is critical to our continued success.The online services we provide are dependent on links to telecommunication providers.We believe we have taken reasonable precautions to protect our data centers and telecommunication links from events that could interrupt our operations.Any damage to our data centers or any failure of our telecommunications links that causes loss of data center capacity or otherwise causes interruptions in our operations, however, could materially adversely affect our ability to quickly and effectively respond to our clients’ requirements, which could result in loss of their confidence, adversely impact our ability to attract new clients and force us to expend significant Company resources to repair the damage.Such events could result in decreased revenues, net income, and earnings per share. Each of our business segments is subject to substantial competition from a diverse group of competitors.New products and pricing strategies introduced by these competitors in the markets where our products and services are offered could decrease our market share or cause us to lower our prices in a manner that reduces our operating margin and the profitability of our products. Each of our business segments faces significant competition in all of its offerings and within each of its markets.See “Item 1. Business - Competition” in this Form 10-K.Our competitors for Marketing and data services include database marketing services providers, DMPs (Data Management Platforms), data companies and data distributors, some of whom may have significantly greater financial, technical, marketing or other resources allocated to serving customers.Other types of companies such as technology consultants, business process outsourcers, analytics consultants and management consultants participate to a lesser extent in portions of our market space.Additionally, we compete with the in-house IT departments of some of our existing and prospective clients that have developed or are developing the in-house capacity to perform the services we provide.Our competitors for IT Infrastructure management include managed IT and full-service cloud providers, and our competitors for Other services include a range of providers.Maintaining technological competitiveness in our data products, processing functionality, software systems and services, continually improving our current processes, and developing and introducing new products and services are necessary to maintain our competitive position.If we fail to do so, we could lose clients to current or future competitors, which could result in decreased revenues, net income and earnings per share. The resources we allocate to each market in which we compete vary, as do the number and size of our competitors across these markets.These competitors may be in a better position to develop new products and pricing strategies that more quickly and effectively respond to changes in customer requirements in these markets.Some of our competitors may choose to sell products or services competitive to ours at lower prices by accepting lower margins and profitability, or may be able to sell products or services competitive to ours at lower prices given proprietary ownership of data, technical superiority or economies of scale. Such introduction of competent, competitive products, pricing strategies or other technologies by our competitors that are superior to or that achieve greater market acceptance than our products and services could adversely affect our business.In such event, we could experience a decline in market share and be forced to reduce our prices, resulting in lower profit margins for the Company. 16 Engagements with certain clients, particularly those with long-term, fixed price agreements, may prove to be more costly than anticipated, thereby adversely impacting future operating results. The pricing and other terms of our client contracts, particularly our long-term IT Infrastructure management agreements, are based on estimates and assumptions we make at the time we enter into these contracts.These estimates reflect our best judgments regarding the nature of the engagement and our expected costs to provide the contracted services and could differ from actual results.Any increased or unexpected costs or unanticipated delays in connection with the performance of these engagements, including delays caused by factors outside our control, could make these contracts less profitable or unprofitable, which would have an adverse effect on our profit margin.Our exposure to this risk increases generally in proportion to the scope of the client contract and is higher in the early stages of such a contract.In addition, a majority of our IT infrastructure management contracts contain some fixed-price, incentive-based or other pricing terms that condition our fee on our ability to meet defined goals.Our failure to meet a client’s expectations in any type of contract may result in an unprofitable engagement, which could adversely affect our operating results and result in future rejection of our products and services by current and prospective clients. The failure to recruit and retain qualified personnel could hinder our ability to successfully manage our business, which could have a material adverse effect on our financial position and operating results. Our growth strategy and future success depend in large part on our ability to attract and retain technical, client services, sales, consulting, research and development, marketing, administrative and management personnel. The complexity of our data products, processing functionality, software systems and services requires highly trained professionals.While we presently have a sophisticated, dedicated and experienced team of associates who have a deep understanding of our business and in many cases have been with Acxiom for decades, the labor market for these individuals has historically been very competitive due to the limited number of people available with the necessary technical skills and understanding, compensation strategies, general economic conditions and various other factors.As the business information and marketing industries continue to become more technologically advanced, we anticipate increased competition for qualified personnel.The loss or prolonged absence of the services of highly trained personnel like the Company’s current team of associates, or the inability to recruit and retain additional, qualified associates, could have a material adverse effect on our business, financial position or operating results. Additionally, in recent years, we experienced significant changes in our executive leadership, including the appointment of a new Chief Executive Officer, Chief Financial Officer, Chief Revenue Officer and Chief Product and Engineering Officer.Continuing or unexpected turnover in key leadership positions within the Company may adversely impact our ability to manage the Company efficiently and effectively, could be disruptive and distracting to management and may lead to additional departures of existing personnel, any of which could have a material adverse effect on our business, operating results, financial results and internal controls over financial reporting. Processing errors or delays in completing service level requirements could result in loss of client confidence, harm to our reputation and negative financial consequences. Processing errors, or significant errors and defects in our products, can be harmful to our business and result in increases in operating costs.Such errors may result in the issuance of credits to clients, re-performance of work, payment of damages, future rejection of our products and services by current and prospective clients and irreparable harm to our reputation.Likewise, the failure to meet contractual service level requirements or to meet specified goals within contractual timeframes could result in monetary penalties or lost revenue.Taken together, these issues could result in loss of revenue and decreases in profit margins as service and support costs increase. Data suppliers may withdraw data that we have previously collected or withhold data from us in the future, leading to our inability to provide products and services to our clients which could lead to a decrease in revenue and loss of client confidence. Much of the data that we use is either purchased or licensed from third-party data suppliers, and we are dependent upon our ability to obtain necessary data licenses on commercially reasonable terms.We compile the remainder of 17 the data that we use from public record sources.We could suffer material adverse consequences if our data suppliers were to withhold their data from us, which could occur either because we fail to maintain sufficient relationships with the suppliers or if they decline to provide (or are prohibited from providing) such data to us due to legal, contractual, privacy, competition or other economic concerns.For example, data suppliers could withhold their data from us if there is a competitive reason to do so, if we breach our contract with a supplier, if they are acquired by one of our competitors, if legislation is passed restricting the use of the data they provide, or if judicial interpretations are issued restricting use of such data.Additionally, we could terminate relationships with our data suppliers if they fail to adhere to our data quality standards.If a substantial number of data suppliers were to withdraw or withhold their data from us, our ability to provide products and services to our clients could be materially adversely impacted, which could result in decreased revenues, net income and earnings per share. A failure in the integrity or a reduction in the quality of our data could harm our brand and result in a loss of revenue and an increase in legal claims. The reliability of our solutions is dependent upon the integrity and quality of the data in our database.A failure in the integrity of our database, whether inadvertently or through the actions of a third party, or a reduction in the quality of our data could harm us by exposing us to client or third-party claims or by causing a loss of client confidence in our solutions. We may experience an increase in risks to the integrity of our database and quality of our data as we move toward real-time, anonymous, consumer-powered data through our Enterprise Data-Management Platform. We must continue to invest in our database to improve and maintain the quality, timeliness and coverage of the data if we are to maintain our competitive position and retain our clients’ confidence.Failure to do so could result in significant harm to our reputation and growth prospects, as well as a loss of revenue. The loss of a contract upon which we rely for a significant portion of our revenues could adversely affect our operating results. Our ten largest clients represented approximately 38% of our revenue in fiscal year 2013, but no single client accounted for more than 10% of the revenues of the Company as a whole.The loss of, or decrease in revenue from, any of our significant clients for any reason could have a material adverse effect on our revenue and operating results. While a significant amount of our total revenue is currently derived from clients who have long-term contracts (defined as contracts with initial terms of two years or more), these contracts have been entered into at various times, and some of them are in the latter part of their terms and are approaching their originally scheduled expiration dates.In addition, many of these contracts contain provisions allowing the client to terminate prior to the end of the term upon giving advance notice.Even if renewed by these clients, the terms of the renewal contracts may not have a term as long as, or may otherwise be on terms less favorable than, the original contract.Revenue from clients with long-term contracts is not necessarily “fixed” or guaranteed as portions of the revenue from these clients is volume-driven or project-related.With respect to the portion of our business that is not under long-term contract, revenues are even less predictable and are almost completely volume-driven or project-related.Therefore, we must engage in continual sales efforts to maintain revenue stability and future growth with all of our clients or our operating results will suffer.If a significant client fails to renew a contract, or renews the contract on terms less favorable to us than before, our business could be negatively impacted if additional business were not obtained to replace or supplement that which was lost. Acquisition and divestiture activities may disrupt our ongoing business and may involve increased expenses, and we may not realize the financial and strategic goals contemplated at the time of a transaction, all of which could adversely affect our business and growth prospects. Historically, we have engaged in acquisitions to grow our business. To the extent we find suitable and attractive acquisition candidates and business opportunities in the future, we may continue to acquire other complementary businesses, products and technologies and enter into joint ventures or similar strategic relationships.While we believe we will be able to successfully integrate newly acquired businesses into our existing operations, there is no certainty that future acquisitions or alliances will be consummated on acceptable terms or that we will be able to integrate successfully the services, content, products and personnel of any such transaction into our operations.In 18 addition, any future acquisitions, joint ventures or similar relationships may cause a disruption in our ongoing business and distract our management.Further, we may be unable to realize the revenue improvements, cost savings and other intended benefits of any such transaction.The occurrence of any of these events could result in decreased revenues, net income and earnings per share. We have also divested assets in the past and may do so again in the future.As with acquisitions, divestitures involve significant risks and uncertainties, such as: · disruption of our ongoing business · reductions of our revenues or earnings per share · unanticipated liabilities, legal risks and costs · the potential loss of key personnel · distraction of management from our ongoing business · impairment of relationships with employees and clients as a result of migrating a business to new owners. Because acquisitions and divestitures are inherently risky, transactions we undertake may not be successful and may have a material adverse effect on our business, results of operations, financial condition or cash flows. Our balance sheet includes significant amounts of goodwill. The impairment of a significant portion of this asset would negatively affect our business, financial condition, and results of operations. Goodwill is a significant portion of our total assets. Goodwill accounted for approximately 32% and 31% of the total assets on our balance sheet as of March 31, 2013 and 2012, respectively. We may not realize the full carrying value of our goodwill. Goodwill is measured and tested for impairment on an annual basis in the first quarter of the Company’s fiscal year and between annual tests if an event occurs or changes in circumstances suggest a potential decline in the fair value of goodwill. A significant amount of judgment is involved in determining if an indicator or change in circumstances relating to impairment has occurred.If testing indicates that impairment has occurred, we would be required to write off the impaired portion of goodwill, resulting in a charge to our earnings. An impairment of a significant portion of goodwill could have a material adverse effect on our operating results and financial condition. Our business is directly dependent upon and correlates closely to the marketing levels and ongoing business activities of our existing clients.If material adverse developments in domestic and global economic and market conditions adversely affect our clients’ businesses, our business and results of operations could equally suffer. We serve clients around the world from locations in the Asia-Pacific region, Europe, South America and the United States. Our client list includes many of the largest organizations in these regions across most major industry verticals, including but not limited to financial, insurance and investment services, automotive, retail, telecommunications, high tech, healthcare, travel, entertainment, non-profit and government.Our results of operations are affected directly by the level of business activity of our clients, which in turn is affected by the level of economic activity in the industries and markets that they serve.Future widespread economic slowdowns in any of these markets, particularly in the United States, may negatively affect the businesses, purchasing decisions and spending of our clients and prospective clients, which could result in reductions in our existing business as well as our new business development.In the event of such widespread economic downturn, we will likely experience a reduction in current projects, longer sales cycles, deferral or delay of purchase commitments for our data products, processing functionality, software systems and services, and increased price competition, all of which could adversely affect our revenue and operating results. Our operations outside the U.S. are subject to risks that may harm the Company’s business, financial condition or results of operations. During the last fiscal year, we received approximately 13% of our revenues from business outside the United States.The cost of executing our business plan in non-U.S. locations is increasingly expensive.In those non-U.S. locations where legislation restricting the collection and use of personal data currently exists, less data is available and at a much higher cost.In some foreign markets, the types of products and services we offer have not been generally available and thus are not fully understood by prospective clients.Upon entering these markets, we have to educate and condition the markets, increasing the cost and difficulty of successfully executing our business plan 19 in these markets.Additionally, each of our foreign locations is generally expected to fund its own operations and cash flows, although periodically funds may be loaned or invested from the U.S. to the foreign subsidiaries.As a result of such loan or investment, exchange rate movements of foreign currencies may have an impact on our future costs of, or future cash flows from, foreign investments.We have not entered into any foreign currency forward exchange contracts or other derivative instruments to hedge the effects of adverse fluctuations in foreign currency exchange rates. Additional risks inherent in our non-U.S. business activities generally include, among others, potentially longer accounts receivable payment cycles, the costs and difficulties of managing international operations, potentially adverse tax consequences, and greater difficulty enforcing intellectual property rights.The various risks which are inherent in doing business in the U.S. are also generally applicable to doing business outside of the U.S., but such risks may be exaggerated by factors normally associated with international operations, such as differences in culture, laws and regulations, especially restrictions on collection, management, aggregation and use of information.Failure to effectively manage the risks facing our non-U.S. business activities could materially adversely affect our operating results. In addition, when operating in foreign jurisdictions, we must comply with complex foreign and U.S. laws and regulations, such as the U.S. Foreign Corrupt Practices Act, the U.K. Bribery Act and other local laws prohibiting corrupt payments to government officials, as well as anti-competition regulations. Violations of these laws and regulations could result in fines and penalties, criminal sanctions, restrictions on our business conduct and on our ability to offer our products and services in one or more countries.Such violations could also adversely affect our reputation with existing and prospective clients, which could negatively impact our operating results and growth prospects. Our products and services have long and variable sales cycles due to their nature as enterprise-wide solutions.Failure to accurately predict these sales cycles could impair our ability to forecast operating results, which could result in a decline in the market value of our stock. When purchasing our products and services, our clients and prospects are often faced with a significant commitment of capital, the need to integrate new software and/or hardware platforms across multiple business units and other changes in company-wide operational procedures, all of which result in cautious deliberation and evaluation by prospective clients, longer sales cycles and delays in completing transactions.Additional delays result from the significant up-front expenses and substantial time, effort and other resources necessary of our clients to implement our solutions.For example, depending on the size of a prospective client’s business and its needs, a sales cycle can range from two weeks to nine months.Because of these longer sales cycles, revenues and operating results may vary significantly from period to period.As a result, it is often difficult to accurately forecast our revenues on a quarterly basis as it is not always possible for us to predict the quarter in which sales will actually be completed.This difficulty in predicting revenue, combined with the revenue fluctuations we may experience from quarter to quarter, can adversely affect and cause substantial fluctuations in our stock price. Third parties may claim that we are infringing their intellectual property and we could suffer significant litigation or licensing expenses or be prevented from selling products or services. Additionally, third parties may infringe our intellectual property and we may suffer competitive injury or expend significant resources enforcing our rights. As our business is focused on data-driven results and analytics, we rely heavily on proprietary information technology, processes and other protectable intellectual property rights.From time to time, third parties may claim that one or more of our products or services infringe their intellectual property rights. We analyze and take action in response to such claims on a case-by-case basis. Any dispute or litigation regarding patents or other intellectual property could be costly and time-consuming due to the complexity of our technology and the uncertainty of intellectual property litigation, which could divert the attention of our management and key personnel away from our business operations. A claim of intellectual property infringement could force us to enter into a costly or restrictive license agreement, which might not be available under acceptable terms or at all, or could subject us to significant damages or to an injunction against development and sale of certain of our products or services. 20 Our proprietary portfolio is comprised of various intellectual property rights, including patents, copyrights, database rights, source code, trademarks, trade secrets, know-how, confidentiality provisions and licensing arrangements.The extent to which such rights can be protected varies from jurisdiction to jurisdiction. If we do not enforce our intellectual property rights vigorously and successfully, our competitive position may suffer which could harm our operating results. Our brand and reputation are key assets and competitive strengths of our Company, and our business may be adversely affected if events occur that could cause us to be negatively perceived in the marketplace. For over 40 years Acxiom has been a thought leader and innovator in solving large-scale data problems and improving marketing results through high-performance, highly scalable, highly secured and privacy-compliant marketing solutions, with a track record of building strong technology and being an innovator in the marketing services space.Our brand and reputation earned over these years are key assets of the Company.Our ability to attract and retain clients is highly dependent upon the external perceptions of our level of data quality, our ability to deliver consumer insights, our enterprise data management and analytical capabilities, the competence of our current associate team, and our ability to meet contractual service level requirements in a timely manner.Negative perceptions or publicity regarding these matters could damage our reputation with prospective clients and the public generally. Adverse developments with respect to our industry may also, by association, negatively impact our reputation, or result in higher regulatory or legislative scrutiny. Any damage to our brand or reputation could have a material adverse effect on our business and operating results. Failure to recover significant, up-front capital investments required by certain client contracts could be harmful to the Company’s financial condition and operating results. Certain of our client contracts require significant investment in the early stages, which we expect to recover through billings over the life of the contract.These contracts may involve the construction of new computer systems and communications networks or the development and deployment of new technologies.Substantial performance risk exists in each contract with these characteristics, and some or all elements of service delivery under these contracts are dependent upon successful completion of the development, construction and deployment phases.Failure to successfully meet our contractual requirements under these contracts over their life increases the possibility that we may not recover our capital investments in these contracts.Failure to recover our capital investments could be detrimental to the profitability of the particular engagement as well as our operating results. The decline in direct mail business could occur more rapidly than we are able to offset with new revenues from investments in new products and services, which could, in turn, negatively impact revenue, net income and profit margins. Postal rate increases are expected to continue.The most recent increase in the U.S. was announced in October 2012 and became effective in 2013.As postal costs continue to rise, we expect to see increased pressure on direct mailers to leverage digital and other forms of online communication and to mail fewer pieces.The concerns of direct mailers are further exacerbated by the on-going financial struggles of the United States Postal Service (“USPS”).In recent years, the USPS has incurred significant financial losses and may, as a result, implement significant changes to the breadth or frequency of its mail delivery.In 2011, the USPS announced its plan to cut billions of dollars in operating costs by 2015 in hopes of returning to profitability.The proposed cuts have included, among other things, terminating Saturday mail delivery (subject to Congressional approval) and closing approximately half of its mail processing centers across the United States.The USPS recently announced the planned closure of 50 mail processing centers in 2013.These changes are expected to increase mail processing time and slow delivery frequency, which in turn may decrease marketers and the general public’s willingness to continue to use traditional mail, which may negatively impact our direct mail clients and thus the Company’s revenue derived from our traditional direct marketing business.Additionally, those in the traditional direct mail business, as well as the USPS, are under growing pressure to reduce their impact on the environment.It is uncertain at this time what either marketers or the USPS will do to lessen their impact.From a postal service perspective, the actions to be taken may involve changing certain aspects of mail service that would negatively affect direct marketers. From a marketer’s perspective, such actions could have the same effect as increased rates, thereby causing them to mail fewer pieces, which may negatively impact the Company’s revenue derived from our traditional direct marketing business. 21 Item 1B.Unresolved Staff Comments Not applicable. Item 2.Properties Acxiom is headquartered in Little Rock, Arkansas with additional locations around the United States.We also have operations in Europe, Asia-Pacific and South America.In general, our facilities are in good condition, and we believe that they are adequate to meet our current needs.We do not anticipate that any substantial additional properties will be required for our existing business during fiscal year 2014.The table below sets forth the location, ownership and general use of our principal properties currently being used by each business segment. Location Held Use Business Segment United States: Conway, Arkansas Eleven facilities held in fee Data center; office space Marketing and Data Services, IT Infrastructure Management, and Other Services Little Rock, Arkansas Two buildings held in fee Principal executive offices; office space; data center Marketing and Data Services, IT Infrastructure Management, and Other Services Foster City, California Lease Office space Marketing and Data Services, Other Services Downers Grove, Illinois Lease Data center; office space Marketing and Data Services, IT Infrastructure Management Southfield, Michigan Lease Office space IT Infrastructure Management Shoreview, Minnesota Lease Office space IT Infrastructure Management New York, New York Lease Office space Marketing and Data Services, IT Infrastructure Management, and Other Services Memphis, Tennessee Lease Office space Marketing and Data Services Nashville, Tennessee Lease Office space Marketing and Data Services 22 Location Held Use Business Segment Europe: London, England Lease Office space Marketing and Data Services Normanton, England Lease Data center; office space Marketing and Data Services Sunderland, England Two leased offices Data center; fulfillment service center; office space; warehouse space Marketing and Data Services; Other Services Paris, France Lease Data center; office space Marketing and Data Services Frankfurt, Germany Lease Office space Marketing and Data Services Munich, Germany Lease Office space Marketing and Data Services Gdansk, Poland Lease Office space Marketing and Data Services Warsaw, Poland Lease Office space Marketing and Data Services Australia: Sydney, Australia Lease Office space Marketing and Data Services China: Shanghai, China Lease Office space Marketing and Data Services Nantong, China Lease Data center; office space Marketing and Data Services South America: Porto Alegre, Brazil Lease Office space Marketing and Data Services 23 Item 3.Legal Proceedings The Company is involved in various claims and legal matters that arise in the ordinary course of the business.None of these, however, are believed to be material in their nature or scope.Listed below are certain matters pending against the Company and/or its subsidiaries that are considered material.While the ultimate results of these matters cannot be determined, they are not expected to have a material adverse effect on our consolidated financial position, results of operations or cash flows. On August 16, 2012, a putative class action styled Henderson, et al. v. Acxiom Risk Mitigation, Inc., et al. was filed in the United States District Court for the Eastern District of Virginia against the Company, Acxiom Information Security Systems, a former subsidiary of the Company that was sold to another company in fiscal 2012, and Acxiom Risk Mitigation, Inc., a Colorado corporation and subsidiary of the Company, seeking to certify nationwide classes of persons who requested a consumer file from any Acxiom entity from 2007 forward; who were the subject of an Acxiom report sold to a third party that contained information not obtained directly from a governmental entity and who did not receive a timely copy of the report; who were subject of an Acxiom report and about whom Acxiom adjudicated the hire/no hire decision on behalf of the employer; who, from 2010 forward,disputed an Acxiom report and Acxiom did not complete the investigation within 30 days; or who, from 2007 forward,were subject to an Acxiom report for which no permissible purpose existed. The complaint alleges various violations of the Fair Credit Reporting Act and seeks injunctive relief, an unspecified amount of statutory, compensatory and punitive damages, attorneys’ fees and costs. The Company intends to vigorously dispute the allegations. On February 10, 2012, the founders of GoDigital Tecnologia E Participacoes, Ltda., a Brazilian entity and subsidiary of the Company (“GoDigital”), filed suit against the Company in the Lower Civil Court of the Judicial District of Porto Alegre, Brazil, contending that the Company breached its obligations to maximize the founders’ earnout revenue and reduced the value of the founders’ remaining holdings. The Company acquired a 70% interest in GoDigital in fiscal 2011. The acquisition agreement provided for an up-front payment with the possibility of a future payment (also known as an “earnout”) based upon the performance of GoDigital over a two-year period of time. The founders are seeking compensatory damages.The Company disputes the allegations and intends, if appropriate, to bring forth certain opposing claims. The Company has brought an action against the founders of GoDigital in the courts of Delaware asserting that Delaware law controls the parties’ relationship, that under Delaware law it is clear that the claims asserted against Acxiom in the Brazil action are without merit, that the founders of GoDigital misrepresented the value of the business by not properly advising Acxiom of a material adverse change in the business prior to closing and that the founders were unjustly enriched. Item 4.Mine Safety Disclosures Not applicable. 24 PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information The outstanding shares of Acxiom’s common stock are listed and traded on the NASDAQ Global Select Market and trade under the symbol ACXM.The following table reflects the range of high and low sales prices of Acxiom’s common stock as reported by NASDAQ Online for each quarter in fiscal 2013 and 2012. Fiscal 2013 High Low Fourth Quarter $ 20.46 $ 16.43 Third Quarter Second Quarter First Quarter Fiscal 2012 High Low Fourth Quarter $ 14.92 $ 12.04 Third Quarter Second Quarter First Quarter Holders As of May 23, 2013 the approximate number of record holders of the Company’s common stock was 2,875. Dividends The Company has not paid dividends on its common stock in the past two fiscal years.The Board of Directors may consider paying dividends in the future but has no plans to pay dividends in the short term. 25 Performance Graph The following graph compares the cumulative five-year total return to shareholders of Acxiom's common stock relative to the cumulative total returns of the NASDAQ Composite index and the NASDAQ Computer & Data Processing index.The graph tracks the performance of a $100 investment in our common stock and in each of the indexes (including reinvestment of dividends) from March 31, 2008 through March 31, 2013. 3/08 3/09 3/10 3/11 3/12 3/13 Acxiom Corporation NASDAQ Composite NASDAQ Computer & Data Processing The stock price performance included in this graph is not necessarily indicative of future stock price performance. 26 Purchases of Equity Securities by the Issuer and Affiliated Purchasers The table below provides information regarding purchases by Acxiom of its common stock during the periods indicated. Period Total Number of Shares Purchased Average Price Paid Per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Shares that May Yet Be Purchased Under the Plans or Programs 1/1/13 – 1/31/13 0 n/a 0 2/1/13 – 2/28/13 3/1/13 – 3/31/13 60,086,067 Total The repurchases listed above were made pursuant to a repurchase program adopted by the Board of Directors on August 29, 2011.That program was subsequently modified and expanded on the following dates:December 5, 2011, May 24, 2012, and February 5, 2013.Under the modified common stock repurchase program, the Company may purchase up to $200 million worth of its common stock through the period ending February 5, 2014.Through March 31, 2013, the Company had repurchased 10.4 million shares of its stock for $139.9 million. Item 6.Selected Financial Data For information pertaining to selected financial data of Acxiom, refer to page F-2 of the Financial Supplement, which is attached hereto and incorporated herein by reference. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations The information required by this item appears in the Financial Supplement at pp. F-3 – F-19, which is attached hereto and incorporated herein by reference. Item 7A.Quantitative and Qualitative Disclosures About Market Risk Acxiom’s earnings are affected by changes in short-term interest rates primarily as a result of its term loan agreement and its revolving credit agreement, which bear interest at a floating rate.Acxiom currently uses an interest rate swap agreement to mitigate the interest rate risk on $150 million of its floating-rate debt.Risk can be estimated by measuring the impact of a near-term adverse movement of one percentage point in short-term market interest rates.If short-term market interest rates increase one percentage point during the next four quarters compared to the previous four quarters, there would be no material adverse impact on Acxiom’s results of operations.Acxiom has no material future earnings or cash flow expenses from changes in interest rates related to its other long-term debt obligations, as substantially all of Acxiom’s remaining long-term debt instruments have fixed rates.At both March 31, 2013 and 2012, the fair value of the Company’s fixed rate long-term obligations approximated carrying value. Acxiom has a presence in the United Kingdom, France, Germany, Poland, Australia, China and Brazil.In general, each of the foreign locations is expected to fund its own operations and cash flows, although funds may be loaned or invested from the U.S. to the foreign subsidiaries.Therefore, exchange rate movements of foreign currencies may have an impact on Acxiom’s future costs or on future cash flows from foreign investments.Acxiom has not entered into any foreign currency forward exchange contracts or other derivative instruments to hedge the effects of adverse fluctuations in foreign currency exchange rates. 27 Item 8.Financial Statements and Supplementary Data The financial statements required by this item appear in the Financial Supplement at pp. F-23 – F-59, which is attached hereto and incorporated herein by reference. Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Not applicable. Item 9A.Controls and Procedures Evaluation of Disclosure Controls and Procedures As of March 31, 2013, under the supervision and with the participation of our management, including our Chief Executive Officer (principal executive officer) and our Chief Financial Officer (principal financial and accounting officer), we evaluated the effectiveness of our disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (“Exchange Act”). Based on this evaluation, our management, including our Chief Executive Officer and our Chief Financial Officer, concluded that as of March 31, 2013, our disclosure controls and procedures were effective to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is (i) recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms; and (ii) accumulated and communicated to the Company's management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. Management’s Report on Internal Control over Financial Reporting Management’s report on Acxiom’s internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act), and the related report of Acxiom’s independent public accounting firm, are included in the Financial Supplement on pages F-20 and F-22, respectively, and are incorporated by reference. Changes in Internal Controls over Financial Reporting There has been no change in our internal control over financial reporting that occurred during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 9B.Other Information Not applicable. PART III Item 10.Directors, Executive Officers and Corporate Governance Please see the information concerning our executive officers contained in Part I of this Annual Report on Form 10-K under the caption “Executive Officers of the Registrant” which is included there pursuant to Instruction 3 to Item 401(b) of the SEC’s Regulation S-K. The Acxiom Board of Directors has adopted a code of ethics applicable to our principal executive, financial and accounting officers and all other persons performing similar functions.A copy of this code of ethics is posted on Acxiom’s website at www.acxiom.com under the Corporate Governance section of the site.The remaining information required by this item appears under the captions “Election of Directors,” “Corporate Governance” and “Section 16(a) Beneficial Ownership Reporting Compliance” in Acxiom's 2013 Proxy Statement, which information is incorporated herein by reference. 28 Item 11.Executive Compensation The information required by this item appears under the heading “Executive Compensation” in Acxiom's 2013 Proxy Statement, which information is incorporated herein by reference. Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Securities Authorized for Issuance Under Equity Compensation Plans The following table contains information about our common stock which may be issued upon the exercise of options under our existing equity compensation plans as of the end of fiscal 2013 (March 31, 2013): Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by shareholders Equity compensation plans not approved by shareholders 47,500 Total 4,241,517 1 This figure represents stock options issued under shareholder-approved stock option plans, of which 16,859 options were assumed in connection with our acquisitions of Digital Impact, Inc. in 2006. 2 Issued pursuant to the Company’s 2011 Nonqualified Equity Compensation Plan described below, which does not require shareholder approval under the exception provided for in NASDAQ Marketplace Rule 5635(c)(4). 3 This figure includes 1,567,009 shares available for future issuance under the 1983 Plan.On May 23, 2013, the Board terminated the 1983 Plan, effectively reducing the number of shares of common stock available for future issuance under the Company’s stockholder-approved equity compensation plans by 1,567,009 shares. Equity Compensation Plan Not Approved By Security Holders The Company adopted the 2011 Nonqualified Equity Compensation Plan of Acxiom Corporation (the “2011 Plan”) for the purpose of making equity grants to induce new key executives to join the Company.The awards that may be made under the 2011 Plan include stock options, stock appreciation rights, restricted stock awards, RSU awards, performance awards, or other stock unit awards.In order to receive such an award, a person must be newly employed with the Company with the award being provided as an inducement material to their employment, provided the award is first properly approved by the board of directors or an independent committee of the board.The board of 29 directors and its compensation committee are the administrators of the 2011 Plan, and as such, determine all matters relating to awards granted under the 2011 Plan, including the eligible recipients, whether and to what extent awards are to be granted, the number of shares to be covered by each grant and the terms and conditions of the awards.The 2011 Plan has not been approved by the Company’s shareholders. The remaining information required by this item appears under the heading “Stock Ownership” in Acxiom's 2013 Proxy Statement, which information is incorporated herein by reference. Item 13.Certain Relationships and Related Transactions, and Director Independence The information required by this item appears under the headings “Related-Party Transactions” and “Corporate Governance - Board and Committee Matters” in Acxiom's 2013 Proxy Statement, which information is incorporated herein by reference. Item 14.Principal Accountant Fees and Services The information required by this item appears under the heading “Ratification of Independent Registered Public Accountant - Fees Billed for Services Rendered by Independent Auditor” in Acxiom's 2013 Proxy Statement, which information is incorporated herein by reference. PART IV Item 15.Exhibits and Financial Statement Schedules (a) The following documents are filed as a part of this report: 1.Financial Statements. The following consolidated financial statements of the registrant and its subsidiaries included in the Financial Supplement and the Independent Auditors' Reports thereof are attached hereto.Page references are to page numbers in the Financial Supplement. Page Reports of Independent Registered Public Accounting Firm F-21 - F-22 Consolidated Balance Sheets as of March 31, 2013 and 2012 F-23 Consolidated Statements of Operations for the years ended March 31, 2013, 2012 and 2011 F-24 Consolidated Statements of Comprehensive Income (Loss) for the years ended March 31, 2013, 2012, and 2011 F-25 Consolidated Statements of Stockholders’ Equity for the years ended March 31, 2013, 2012 and 2011 F-26 Consolidated Statements of Cash Flows for the years ended March 31, 2013, 2012 and 2011 F-27 - F-28 Notes to the Consolidated Financial Statements F-29 - F-59 30 2.Financial Statement Schedules. All schedules are omitted because they are not applicable or not required or because the required information is included in the consolidated financial statements or notes thereto. 3.Exhibits. The following exhibits are filed with this report or are incorporated by reference to previously filed material: Exhibit No. Amended and Restated Certificate of Incorporation (previously filed as Exhibit 3(i) to Acxiom Corporation's Quarterly Report on Form 10-Q for the quarterly period ended June 30, 1996, Commission File No. 0-13163, and incorporated herein by reference) Amended and Restated Bylaws (previously filed on August 20, 2012, as Exhibit 3(a) to Acxiom Corporation’s Current Report on Form 8-K, and incorporated herein by reference) 2005 Stock Purchase Plan of Acxiom Corporation (previously filed as Appendix B to Acxiom Corporation’s Proxy Statement dated June 24, 2005, Commission File No. 0-13163, and incorporated herein by reference) Amended and Restated Key Associate Stock Option Plan of Acxiom Corporation (previously filed as Exhibit 10(e) to Acxiom Corporation’s Annual Report on Form 10-K for the fiscal year ended March 31, 2000, Commission File No. 0-13163, and incorporated herein by reference) 2005 Equity Compensation Plan of Acxiom Corporation (formerly known as the Amended and Restated 2000 Associate Stock Option Plan of Acxiom Corporation) (previously filed as Appendix A to Acxiom Corporation’s Proxy Statement dated June 19, 2008, Commission File No. 0-13163, and incorporated herein by reference) 10.4 UK Addendum to the 2005 Equity Compensation Plan of Acxiom Corporation adopted by the Compensation Committee of the Board on February 14, 2012 (previously filed as Exhibit 10.4 to Acxiom Corporation’s Annual Report on Form 10-K for the fiscal year ended March 31, 2012, and incorporated herein by reference) Acxiom Corporation U.K. Share Option Scheme (previously filed as Exhibit 10(f) to Acxiom Corporation's Annual Report on Form 10-K for the fiscal year ended March 31, 1997, Commission File No. 0-13163, and incorporated herein by reference) 2010 Executive Cash Incentive Plan of Acxiom Corporation(previously filed as Exhibit 10(g) to Acxiom Corporation’s Annual Report on Form 10-K for the fiscal year ended March 31, 2010, and incorporated herein by reference) Acxiom Corporation Executive Officer 2014 Cash Incentive Plan 2011 Nonqualified Equity Compensation Plan of Acxiom Corporation (previously filed on July 27, 2011, as Exhibit 10.1 to Acxiom Corporation’s Current Report on Form 8-K, and incorporated herein by reference) Form of Performance Unit Award Agreement under the 2011 Nonqualified Equity Compensation Plan of Acxiom Corporation (previously filed on July 27, 2011, as Exhibit 10.3 to Acxiom Corporation’s Current Report on Form 8-K, and incorporated herein by reference) 31 Form of Stock Option Grant Agreement under the 2011 Nonqualified Equity Compensation Plan of Acxiom Corporation (previously filed on July 27, 2011, as Exhibit 10.4 to Acxiom Corporation’s Current Report on Form 8-K, and incorporated herein by reference) Form of Restricted Stock Unit Award Agreement under the 2011 Nonqualified Equity Compensation Plan of Acxiom Corporation (previously filed on July 27, 2011, as Exhibit 10.5 to Acxiom Corporation’s Current Report on Form 8-K, and incorporated herein by reference) General Electric Capital Corporation Master Lease Agreement, dated as of September 30, 1999 (previously filed as Exhibit 10(m) to Acxiom Corporation’s Annual Report on Form 10-K for the fiscal year ended March 31, 2001, Commission File No. 0-13163, and incorporated herein by reference) Amendment to General Electric Capital Corporation Master Lease Agreement dated as of December 6, 2002 (previously filed as Exhibit 10 (j) to Acxiom Corporation’s Annual Report on Form 10-K for the fiscal year ended March 31, 2003, Commission File No. 0-13163, and incorporated herein by reference) Fourth Amended and Restated Credit Agreement dated as of September 15, 2006, by and among Acxiom Corporation, a Delaware corporation, the lenders party thereto and JPMorgan Chase Bank, N.A. (previously filed on September 19, 2006, as Exhibit 10.1 to Acxiom Corporation’s Current Report on Form 8-K, and incorporated herein by reference) First Amendment to Fourth Amended and Restated Credit Agreement dated as of November 13, 2009, among Acxiom Corporation, a Delaware corporation, the lenders party thereto and JPMorgan Chase Bank, N.A. (previously filed on November 19, 2009, as Exhibit 10.1 to Acxiom Corporation’s Current Report on Form 8-K, and incorporated herein by reference) Assignment of Head Lease dated as of February 10, 2003, by and between Wells Fargo Bank Northwest, National Association, as Owner Trustee under the AC Trust 2001-1 (“Assignor”) and Acxiom Corporation, assigning all of Assignor’s rights, title and interest in that certain Head Lease Agreement dated as of May 1, 2000, between the City of Little Rock, AR and Assignor, each relating to the lease of an office building in downtown Little Rock which was previously financed pursuant to a terminated synthetic real estate facility (previously filed as Exhibit 10 (l) to Acxiom Corporation’s Annual Report on Form 10-K for the fiscal year ended March 31, 2003, Commission File No. 0-13163, and incorporated herein by reference) Employment Agreement by and between Acxiom Corporation and Scott E. Howe dated as of July 26, 2011(previously filed on July 27, 2011 as Exhibit 10.1 to Acxiom Corporation’s Current Report on Form 8-K, and incorporated herein by reference) Employment Agreement by and between Acxiom Corporation and Warren C. Jenson dated as of January 11, 2012(previously filed on January 11, 2012 as Exhibit 10.1 to Acxiom Corporation’s Current Report on Form 8-K, and incorporated herein by reference) Employment Offer Letter dated January 30, 2012, between Acxiom Corporation and Nada C. Stirratt (previously filed as Exhibit 10.23 to Acxiom Corporation’s Annual Report on Form 10-K for the fiscal year ended March 31, 2012, and incorporated herein by reference) Employment Offer Letter dated April 19, 2012, between Acxiom Corporation and Philip L. Mui (previously filed as Exhibit 10.24 to Acxiom Corporation’s Annual Report on Form 10-K for the fiscal year ended March 31, 2012, and incorporated herein by reference) Retention Agreement by and between Acxiom Corporation and Cindy Childers dated as ofDecember 12, 2011 Acxiom Corporation Chief Revenue Officer 2013 Cash Incentive Plan Acxiom Corporation Chief Revenue Officer 2014 Commission Plan 32 Acxiom Corporation 2010 Executive Officer Severance Policy (previously filed on November 16, 2010 as Exhibit 10.3 to Acxiom Corporation’s Current Report on Form 8-K, and incorporated herein by reference) Form of director indemnity agreement (previously filed as Exhibit 10(x) to Acxiom Corporation’s Annual Report on Form 10-K for the fiscal year ended March 31, 2010, and incorporated herein by reference) Form of officer and director indemnity agreement (previously filed as Appendix C to Acxiom Corporation’s Proxy Statement dated January 22, 1987, Commission File No. 0-13163, and incorporated herein by reference) Acxiom Corporation Non-Qualified Deferral Plan, amended and restated effective January 1, 2009 First Amendment to the Acxiom Corporation Non-Qualified Deferral Plan, effective July 1, 2009 Acxiom Corporation Non-Qualified Matching Contribution Plan, amended and restated effective January 1, 2009 First Amendment to the Acxiom Corporation Non-Qualified Matching Contribution Plan, effective July 1, 2009 21 Subsidiaries of Acxiom Corporation 23 Consent of KPMG LLP 24 Powers of Attorney Certification of Chief Executive Officer pursuant to SEC Rule 13a-14(a)/15d-14(a), as adopted pursuant to Sections 302 and 404 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to SEC Rule 13a-14(a)/15d-14(a), as adopted pursuant to Sections 302 and 404 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The following financial information from our Annual Report on Form 10-K for the fiscal year ended March 31, 2013, formatted in XBRL: (i) Consolidated Balance Sheets as of March 31, 2013 and 2012; (ii) Consolidated Statements of Operations for the fiscal years ended March 31, 2013, 2012 and 2011; (iii) Consolidated Statements of Comprehensive Income (Loss) for the fiscal years ended March 31, 2013, 2012 and 2011; (iv) Consolidated Statements of Stockholders’ Equity for the fiscal years ended March 31, 2013, 2012 and 2011; (v)Consolidated Statements of Cash Flows for the fiscal years ended March 31, 2013, 2012 and 2011; and (vi) Notes to the Consolidated Financial Statements 33 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ACXIOM CORPORATION Date:May 29, 2013 By: /s/Warren C. Jenson Warren C. Jenson Chief Financial Officer & Executive Vice President Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature John L. Battelle* Director May 29, 2013 John L. Battelle Timothy R. Cadogan* Director May 29, 2013 Timothy R. Cadogan William T. Dillard II* Director May 29, 2013 William T. Dillard II Richard P. Fox* Director May 29, 2013 Richard P. Fox Jerry D. Gramaglia* Director (Non-Executive Chairman of the Board) May 29, 2013 Jerry D. Gramaglia Ann Die Hasselmo* Director May 29, 2013 Ann Die Hasselmo William J. Henderson* Director May 29, 2013 William J. Henderson Scott E. Howe* Director, CEO & President(principal executive officer)
